RESTRICTION/ELECTION REQUIREMENT
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, to a method of receiving data, comprising receiving data frames comprising data bits from a transmitting device, examining the data frames to determine failed data frames, transmitting a request to the transmitting device to send redundancy frames associated with the plurality of data frames, receiving the redundancy frames from the transmitting device, and decoding failed data frames using the data frames and the redundancy frames, and a method of transmitting data by a transmitting device, comprising computing redundancy frames based on data frames, wherein the data frames comprise data bits, transmitting the data frames to a receiving device, receiving an acknowledgement, from the receiving device, that one or more of the data frames are missing at the receiving device, and transmitting a set of the plurality of redundancy frames to the receiving device in response to receiving the acknowledgement classified in H04L 1/1819.
II. Claims 12-20, drawn to an apparatus within a receiving device for decoding information of a wireless transmission from a transmitting device, comprising a controller coupled to a buffer memory and operable to receive log-likelihood ratios (LLRs) of received data frames and LLRs of received redundancy frames and to store LLRs in the buffer memory, an 802.11 decoder operable to decode codewords of the received data frames and pass decoded bits of the codewords to an 802.11 MAC interface, wherein the 802.11 decoder is coupled to the controller, an 802.11 MAC interface coupled to the controller and the 802.11 decoder, wherein the 802.11 MAC interface is operable to provide an indication to the controller identifying failed data frames of the received data frames, and a redundancy decoder coupled to the controller and the 802.11 MAC interface and operable to receive instructions from the controller to decode bits of the failed data frames using LLRs stored in the buffer memory, classified in H04L 1/0054.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods for transmitting and receiving data. However, the invention of group I is drawn primarily to the transmission of data and subsequent transmission of redundancy data based on receiving an acknowledgement indicating that not all data was received.  In contrast, the invention of group II is drawn primarily to the identification of failed data frames, at a receiving device, using log likelihood ratios (LLRs) of received and frames and redundancy frames and decoding failed data frames using said LLRs.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention of group I is classified in H04L 1/1819 whereas the invention of group II is classified in non-overlapping symbol H04L 1/0054.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474